Exhibit 10.20

 

WHEN RECORDED, RETURN TO:

Redevelopment Agency of Midvale City

Attn: Executive Director

Midvale City Hall

655 West Center Street

Midvale, UT 84047

11935135

10/24/2014 4:12:00 PM $19.00

Book - 10269 Pg - 8532-8536

Gary W. Ott

Recorder, Salt Lake County, UT

FIRST AMERICAN NCS

BY: eCASH, DEPUTY - EF 5 P.

 

NOTICE OF TERMINATION OF OPTION AGREEMENT

 

This Notice of Termination of Option Agreement is executed as of October 24,
2014 by the Redevelopment Agency of Midvale City, a public agency (the
“Agency”), and O.com Land, LLC, a Utah limited liability company (the “Owner”).

 

WHEREAS, the Agency and the Owner previously entered into that certain Purchase
Option Agreement dated September 17, 2014, and recorded September 19, 2014 as
Entry No. 11916480 in Book 10261, Pages 6143-6153, in the office of the Salt
Lake County Recorder (the “Option Agreement”) with respect to that certain real
property more particularly described in Exhibit A attached hereto;

 

NOW, THEREFORE, the Agency and the Owner hereby give notice that the Option
Agreement is terminated.

 

IN WITNESS WHEREOF, the Agency and the Owner caused this Notice of Termination
of Option Agreement to be executed effective as of the day and year first above
written.

 

 

 

REDEVELOPMENT AGENCY OF MIDVALE CITY

 

 

 

 

 

 

 

 

 

 

By:

/s/ JoAnn Seghini

 

 

 

JoAnn Seghini

 

 

 

Its Chief Administrative Officer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kane Loader

 

 

 

Kane Loader

 

 

 

Its Executive Director

 

 

Approved as to legal form:

 

 

 

 

 

Jones, Waldo, Holbrook & McDonough, P.C.

 

 

 

 

 

By:

/s/ Tom Berggren

 

 

 

 

 

 

O.COM LAND, LLC,

 

 

a Utah limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Carter Lee

 

 

Its:

Manager

 

[g230771lki001.jpg]

 

Notice of Termination of Option Agreement

 

--------------------------------------------------------------------------------


 

STATE OF UTAH

)

 

: ss

COUNTY OF SALT LAKE

)

 

On the 15 day of October, 2014, personally appeared before me JoAnn Seghini, who
being by me duly sworn did say she is the Chief Administrative Officer of the
Redevelopment Agency of Midvale City, and that the within and foregoing
instrument was signed on behalf of such Agency.

 

 

 

/s/ Shelly Reed

 

 

NOTARY PUBLIC

 

 

Residing at:

SL County

 

 

My Commission Expires:

 

[g230771lki002.jpg]

 

 

 

 

1-10-17

 

 

 

 

 

STATE OF UTAH

)

 

: ss

COUNTY OF SALT LAKE

)

 

On the 15 day of October, 2014, personally appeared before me Kane Loader, who
being by me duly sworn did say he is the Executive Director of the Redevelopment
Agency of Midvale City, and that the within and foregoing instrument was signed
on behalf of such Agency.

 

 

 

 

/s/ Shelly Reed

 

 

NOTARY PUBLIC

 

 

Residing at:

SL County

 

 

My Commission Expires:

 

[g230771lki003.jpg]

 

 

1-10-17

 

 

 

STATE OF UTAH

)

 

) ss:

COUNTY OF SALT LAKE

)

 

On the 22 day of October, 2014, personally appeared before me Carter Lee, who
being by me duly sworn did say he/she is the Manager of O.com Land, LLC, a Utah
limited liability company, and that he/she had signed the within and foregoing
instrument on behalf of such limited liability company in such capacity.

 

 

 

 

/s/ Kateel Whitehead

 

 

Notary Public

 

 

Residing at:

Salt Lake

[g230771lki004.jpg]

 

 

 

 

 

 

 

 

My Commission Expires:

[g230771lki005.jpg]

 

02/19/17

 

 

 

 

Notice of Termination of Option Agreement

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description of the Property

 

That certain real property located in Salt Lake County, Utah more particularly
described as follows:

 

Lot 10, View 72 Retail Subdivision Amended, according to the plat thereof, as
recorded in the office of the Salt Lake County Recorder.

 

Tax ID No. 21-26-279-002

 

A-1

--------------------------------------------------------------------------------

 